

	

		III

		109th CONGRESS

		1st Session

		S. RES. 320

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Ensign (for himself

			 and Mr. Durbin) submitted the following

			 resolution; which was referred to the Committee on Foreign

			 Relations

		

		RESOLUTION

		Calling on the President to ensure that the

		  foreign policy of the United States reflects appropriate understanding and

		  sensitivity concerning issues related to human rights, ethnic cleansing, and

		  genocide documented in the United States record relating to the Armenian

		  Genocide.

	

	

		Whereas the Armenian Genocide was conceived and carried

			 out by the Ottoman Empire from 1915 to 1923, resulting in the deportation of

			 nearly 2,000,000 Armenians, of whom 1,500,000 men, women, and children were

			 killed, 500,000 survivors were expelled from their homes, and which succeeded

			 in the elimination of more than 2,500-year presence of Armenians in their

			 historic homeland;

		Whereas, on May 24, 1915, the Allied Powers issued the

			 joint statement of England, France, and Russia that explicitly charged, for the

			 first time ever, another government of committing a crime against

			 humanity;

		Whereas that joint statement stated the Allied

			 Governments announce publicly to the Sublime Porte that they will hold

			 personally responsible for these crimes all members of the Ottoman Government,

			 as well as those of their agents who are implicated in such

			 massacres;

		Whereas the post-World War I Turkish Government indicted

			 the top leaders involved in the organization and execution of

			 the Armenian Genocide and in the massacre and destruction of the

			 Armenians;

		Whereas in a series of courts-martial, officials of the

			 Young Turk Regime were tried and convicted on charges of organizing and

			 executing massacres against the Armenian people;

		Whereas the officials who were the chief organizers of the

			 Armenian Genocide, Minister of War Enver, Minister of the Interior Talaat, and

			 Minister of the Navy Jemal, were tried by military tribunals, found guilty, and

			 condemned to death for their crimes, however, the punishments imposed by the

			 tribunals were not enforced;

		Whereas the Armenian Genocide and the failure to carry out

			 the death sentence against Enver, Talaat, and Jemal are documented with

			 overwhelming evidence in the national archives of Austria, France, Germany,

			 Russia, the United Kingdom, the United States, the Vatican, and many other

			 countries, and this vast body of evidence attests to the same facts, the same

			 events, and the same consequences;

		Whereas the National Archives and Records Administration

			 of the United States holds extensive and thorough documentation on the Armenian

			 Genocide, especially in its holdings for the Department of State under Record

			 Group 59, files 867.00 and 867.40, which are open and widely available to the

			 public and interested institutions;

		Whereas the Honorable Henry Morgenthau, United States

			 Ambassador to the Ottoman Empire from 1913 to 1916, organized and led protests

			 by officials of many countries, among them the allies of the Ottoman Empire,

			 against the Armenian Genocide;

		Whereas Ambassador Morgenthau explicitly described to the

			 Department of State the policy of the Government of the Ottoman Empire as

			 a campaign of race extermination, and was instructed on July 16,

			 1915, by Secretary of State Robert Lansing that the Department approves

			 your procedure . . . to stop Armenian persecution;

		Whereas Senate Concurrent Resolution 12, 64th Congress,

			 agreed to July 18, 1916, resolved that the President of the United

			 States be respectfully asked to designate a day on which the citizens of this

			 country may give expression to their sympathy by contributing funds now being

			 raised for the relief of the Armenians, who, at that time, were

			 enduring starvation, disease, and untold suffering;

		Whereas President Woodrow Wilson agreed with such

			 Concurrent Resolution and encouraged the formation of the organization known as

			 Near East Relief, which was incorporated by the Act of August 6, 1919, 66th

			 Congress (41 Stat. 273, chapter 32);

		Whereas, from 1915 through 1930, Near East Relief

			 contributed approximately $116,000,000 to aid survivors of the Armenian

			 Genocide, including aid to approximately 132,000 Armenian orphans;

		Whereas Senate Resolution 359, 66th Congress, agreed to

			 May 11, 1920, stated in part, the testimony adduced at the hearings

			 conducted by the subcommittee of the Senate Committee on Foreign Relations have

			 clearly established the truth of the reported massacres and other atrocities

			 from which the Armenian people have suffered;

		Whereas such Senate Resolution followed the report to the

			 Senate of the American Military Mission to Armenia, which was led by General

			 James Harbord, dated April 13, 1920, that stated [m]utilation,

			 violation, torture, and death have left their haunting memories in a hundred

			 beautiful Armenian valleys, and the traveler in that region is seldom free from

			 the evidence of this most colossal crime of all the ages;

		Whereas, as displayed in the United States Holocaust

			 Memorial Museum, Adolf Hitler, on ordering his military commanders to attack

			 Poland without provocation in 1939, dismissed objections by saying

			 [w]ho, after all, speaks today of the annihilation of the

			 Armenians? and thus set the stage for the Holocaust;

		Whereas Raphael Lemkin, who coined the term

			 genocide in 1944, and who was the earliest proponent of the

			 Convention on the Prevention and Punishment of Genocide, invoked the Armenian

			 case as a definitive example of genocide in the 20th century;

		Whereas the first resolution on genocide adopted by the

			 United Nations, United Nations General Assembly Resolution 96(1), dated

			 December 11, 1946, (which was adopted at the urging of Raphael Lemkin), and the

			 Convention on the Prevention and Punishment of Genocide, done at Paris December

			 9, 1948, recognized the Armenian Genocide as the type of crime the United

			 Nations intended to prevent and punish by codifying existing standards;

		Whereas, in 1948, the United Nations War Crimes Commission

			 invoked the Armenian Genocide as precisely . . . one of the types of

			 acts which the modern term crimes against humanity is intended

			 to cover and as a precedent for the Nuremberg tribunals;

		Whereas such Commission stated that [t]he

			 provisions of Article 230 of the Peace Treaty of Sevres were obviously intended

			 to cover, in conformity with the Allied note of 1915 . . . offenses which had

			 been committed on Turkish territory against persons of Turkish citizenship,

			 though of Armenian or Greek race. This article constitutes therefore a

			 precedent for Article 6c and 5c of the Nuremberg and Tokyo Charters, and offers

			 an example of one of the categories of crimes against humanity

			 as understood by these enactments;

		Whereas House Joint Resolution 148, 94th Congress, adopted

			 by the House of Representatives on April 8, 1975, resolved that April

			 24, 1975, is hereby designated as National Day of Remembrance of Man’s

			 Inhumanity to Man, and the President of the United States is authorized

			 and requested to issue a proclamation calling upon the people of the United

			 States to observe such day as a day of remembrance for all the victims of

			 genocide, especially those of Armenian ancestry;

		Whereas Proclamation 4838 of April 22, 1981 (95 Stat.

			 1813) issued by President Ronald Reagan, stated, in part, that [l]ike

			 the genocide of the Armenians before it, and the genocide of the Cambodians

			 which followed it—and like too many other persecutions of too many other

			 people—the lessons of the Holocaust must never be forgotten;

		Whereas House Joint Resolution 247, 98th Congress, adopted

			 by the House of Representatives on September 10, 1984, resolved that

			 April 24, 1985, is hereby designated as National Day of

			 Remembrance of Man’s Inhumanity to Man, and the President of the United

			 States is authorized and requested to issue a proclamation calling upon the

			 people of the United States to observe such day as a day of remembrance for all

			 the victims of genocide, especially the one and one-half million people of

			 Armenian ancestry;

		Whereas, in August 1985, after extensive study and

			 deliberation, the United Nations Sub-Commission on Prevention of Discrimination

			 and Protection of Minorities voted 14 to 1 to accept a report entitled

			 Study of the Question of the Prevention and Punishment of the Crime of

			 Genocide, which stated [t]he Nazi aberration has unfortunately

			 not been the only case of genocide in the 20th century. Among other examples

			 which can be cited as qualifying are . . . the Ottoman massacre of Armenians in

			 1915–1916;

		Whereas such report also explained that [a]t least

			 1,000,000, and possibly well over half of the Armenian population, are reliably

			 estimated to have been killed or death marched by independent authorities and

			 eye-witnesses and this is corroborated by reports in United States, German, and

			 British archives and of contemporary diplomats in the Ottoman Empire, including

			 those of its ally Germany;

		Whereas the United States Holocaust Memorial Council, an

			 independent Federal agency that serves as the board of trustees of the United

			 States Holocaust Memorial Museum pursuant to section 2302 of title 36, United

			 States Code, unanimously resolved on April 30, 1981, that the Museum would

			 exhibit information regarding the Armenian Genocide and the Museum has since

			 done so;

		Whereas, reviewing an aberrant 1982 expression by the

			 Department of State (which was later retracted) that asserted that the facts of

			 the Armenian Genocide may be ambiguous, the United States Court of Appeals for

			 the District of Columbia in 1993, after a review of documents pertaining to the

			 policy record of the United States, noted that the assertion on ambiguity in

			 the United States record about the Armenian Genocide contradicted

			 longstanding United States policy and was eventually retracted;

		Whereas, on June 5, 1996, the House of Representatives

			 adopted an amendment to H.R. 3540, 104th Congress (the Foreign Operations,

			 Export Financing, and Related Programs Appropriations Act, 1997), to reduce aid

			 to Turkey by $3,000,000 (an estimate of its payment of lobbying fees in the

			 United States) until the Turkish Government acknowledged the Armenian Genocide

			 and took steps to honor the memory of its victims;

		Whereas President William Jefferson Clinton, on April 24,

			 1998, stated, [t]his year, as in the past, we join with

			 Armenian-Americans throughout the nation in commemorating one of the saddest

			 chapters in the history of this century, the deportations and massacres of a

			 million and a half Armenians in the Ottoman Empire in the years

			 1915–1923;

		Whereas President George W. Bush, on April 24, 2004,

			 stated, [o]n this day, we pause in remembrance of one of the most

			 horrible tragedies of the 20th century, the annihilation of as many as

			 1,500,000 Armenians through forced exile and murder at the end of the Ottoman

			 Empire; and

		Whereas, despite the international recognition and

			 affirmation of the Armenian Genocide, the failure of the domestic and

			 international authorities to punish those responsible for the Armenian Genocide

			 is a reason why similar genocides have recurred and may recur in the future,

			 and that a just resolution will help prevent future genocides: Now, therefore,

			 be it

		

	

		That the Senate—

			(1)calls on the

			 President to ensure that the foreign policy of the United States reflects

			 appropriate understanding and sensitivity concerning issues related to human

			 rights, ethnic cleansing, and genocide documented in the United States record

			 relating to the Armenian Genocide and the consequences of the failure to

			 realize a just resolution; and

			(2)calls on the

			 President, in the President’s annual message commemorating the Armenian

			 Genocide issued on or about April 24 to accurately characterize the systematic

			 and deliberate annihilation of 1,500,000 Armenians as genocide and to recall

			 the proud history of United States intervention in opposition to the Armenian

			 Genocide.

			

